Citation Nr: 1034402	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-17 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for allergic rhinitis with 
sinusitis, claimed as a sinus condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In May 2009, the Board remanded this matter for further 
development.  For the reasons fully discussed below, however, the 
Board finds that further remand is necessary for the proper 
adjudication of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Documentation associated in the claims file shows that the 
Veteran testified at a September 2007 hearing before a Decision 
Review Officer in connection with claims for allergic rhinitis 
with sinusitis and heart disease.  Only the first five pages of 
the hearing transcript are associated in the claims file.  The 
portion of the hearing transcript that is available for the 
Board's review contains only testimony relevant to the Veteran's 
heart disorder.  A complete copy of the Veteran's September 2007 
DRO hearing should be obtained and incorporated into the claims 
file.

Additionally, in its May 2009 remand, the Board instructed that 
the claims file be provided to the same VA examiner who performed 
the April 2008 VA examination, for an addendum opinion expressing 
whether the Veteran's chronic sinusitis is in any way related to 
his active duty service.  The examiner was also asked to comment 
as to whether the Veteran first displayed manifestations of that 
disease during service, to include in-service treatment in 
September 1984 for nasal congestion and headaches.  If the same 
VA examiner was unavailable, an addendum opinion was to be 
obtained from a different VA examiner.  If the new examiner 
advised that a physical examination was necessary before 
rendering the requested opinion, the Veteran was to be provided a 
new examination.  Documentation in the claims file shows that the 
Veteran was indeed given a new VA examination with a new VA 
examiner in August 2009.
The Veteran was subsequently scheduled for a new VA examination 
with a new examiner in August 2009.  The claims file was provided 
to the examiner.  In the corresponding examination report, the 
examiner opined that, based upon his examination and review of 
the claims file, the Veteran did not manifest symptoms of 
sinusitis, but rather, showed symptoms of a viral upper 
respiratory infection.  In providing this new diagnosis, the 
examiner does not offer an explanation as to which symptoms 
manifested by the Veteran were distinctly indicative of viral 
upper respiratory infection rather than chronic sinusitis.  
Moreover, the new VA examiner does not offer an opinion as to 
whether the Veteran's current viral upper respiratory infection 
is in any way related to his active duty service.  The examiner 
also does not comment as to whether the Veteran first displayed 
manifestations of a viral upper respiratory infection during 
service, to include symptoms of nasal congestion and headaches 
for which he received treatment during service in September 1984.

A remand by the Court or the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board is 
compelled by Stegall to remand this matter once again for an 
addendum opinion from the same VA examiner who performed the 
August 2009 VA examination.  In the addendum, the examiner should 
clarify why the Veteran's demonstrated symptoms are indicative of 
a viral upper respiratory infection as opposed to chronic 
sinusitis.  The examiner should also be asked to offer opinions 
as to whether the Veteran's viral upper respiratory infections 
are in any way related to his active duty service, and, whether 
the Veteran's nasal congestion and headaches manifested during 
service in September 1984 are early manifestations of his current 
viral upper respiratory infections.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's 
September 2007 DRO hearing testimony 
transcript and associate it with the claims 
file.

2.  Then, refer the claims file to the same 
VA examiner who performed the August 2009 VA 
examination.  Request the examiner to 
consider the entire record, and provide an 
addendum to his August 2009 report that 
clarifies his diagnosis of viral upper 
respiratory infections and offers an opinion 
as to the etiology of that disorder.

The examiner should offer an explanation as 
to which of the Veteran's symptoms are 
indicative of viral upper respiratory 
infections as opposed to chronic sinusitis.  
In his opinion, the examiner should also 
address the recurrent nature of the Veteran's 
viral upper respiratory infections and 
explain whether such recurrence is consistent 
with a diagnosis of viral upper respiratory 
infection.

The examiner should also offer an opinion as 
to whether the Veteran's viral upper 
respiratory infections are in any way related 
to his active duty service.  The examiner 
should also comment as to whether the Veteran 
first displayed manifestations of that 
disease during service, to include in-service 
treatment in September 1984 for nasal 
congestion and headaches.

A complete rationale, including a discussion 
of relevant evidence contained in the 
Veteran's service treatment records, post-
service private and VA treatment records, 
prior VA examination reports, the Veteran's 
September 2007 DRO hearing testimony, and lay 
statements from the Veteran's mother and 
sister, should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
allergic rhinitis with sinusitis, claimed as 
a sinus condition, should be readjudicated.  
If the determination remains adverse to the 
Veteran, he and his representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


